Citation Nr: 0630242	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02- 09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from April 1941 
to July 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously remanded in a March 2003 Board 
decision for additional development.  A transcript of a 
hearing held before the undersigned Veterans' Law Judge, in 
November 2002, is of record.

The veteran was assigned a 50 percent disability rating for 
PTSD in July 1978.  During this appeal, the RO increased the 
evaluation to 70 percent, effective October 31, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran is currently in receipt of a 70 percent 
disability rating for PTSD.  He contends he is entitled to a 
higher disability evaluation as his PTSD symptoms have 
worsened.  The veteran also avers his PTSD prevents him from 
obtaining employment.  

The record reflects that the veteran was last employed in 
1984.  In statements in support of his claim, dated in April 
2002 and June 2002, the veteran reported his increased 
anxiety prevented him from seeking employment to supplement 
his income, and as a result of being unemployed he has more 
free time to think about the past.  At his November 2002 
hearing, the veteran described his past work history as 
"scattered," as a result of being unable to interact well 
with coworkers.  

The veteran submitted a September 2003 statement from his 
private physician, M.A.D., M.D., who indicated that the 
veteran had been under his care for coronary artery disease.  
He opined that the veteran's prior military service and PTSD 
may have contributed in some way to the progression of his 
coronary heart disease and recent medical conditions.

The veteran underwent a VA psychological examination in 
September 2004.  The examiner determined that the veteran's 
PTSD was of a modest degree.  The GAF score was recorded as 
45.  Based upon these findings the RO increased the veteran's 
disability rating for PTSD, to 70 percent.

The Board notes that total disability ratings for 
compensation may be assigned when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service- connected 
disabilities, and employment and educational background.  38 
C.F.R. §§ 3.340, 4.16 (2006).  Although the veteran was 
examined in September 2004, the examiner did not indicate to 
what extent the veteran's PTSD affects his employability.

Thus, the Board finds that a current VA psychiatric 
examination is necessary, to determine whether the veteran's 
service-connected disabilities alone, cause him to be 
unemployable.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA 
which treated the veteran for PTSD since 
March 2005.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran is to be afforded a VA 
psychiatric examination.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  

The psychiatrist should obtain complete 
social, occupational, and medical 
histories from the veteran.  Based on a 
review of the record and examination of 
the veteran, the examiner should indicate 
whether the veteran's PTSD symptoms 
alone, result in either a) or b), as 
stated below:

a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or

b) Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships.

If it is found that the veteran's 
symptoms do not result in total social 
and industrial impairment, the 
psychiatrist should indicate if the 
veteran's service-connected disabilities, 
in combination, and without consideration 
of his nonservice-connected disabilities; 
render him unable to obtain or maintain 
gainful employment.  Adequate reasons and 
bases should be provided by the 
psychiatrist to support any opinion 
given.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim must 
be readjudicated.  If the benefit(s) 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


